Exhibit 99.1 Samco Shipholding Pte Ltd and its subsidiaries Consolidated Financial Statements Years ended 31 December 2013 and 2012 © 2(Registration No. T08LL1267L), an accounting limited liability partnership registered in Singapore under the Limited Liability Partnership Act (Chapter 163A) and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. Independent Auditors’ Report The Board of Directors and Shareholders Samco Shipholding Pte Ltd.: We have audited the accompanying consolidated statements of financial statements of Samco Shipholding Pte Ltd (the Company) and its subsidiaries, which comprise of the consolidated statements of financial position as of 31 December 2013 and 2012, and 1 January 2012 and the related consolidated statements of profit or loss and other comprehensive income (loss), changes in equity, and cash flows for the years ended 31 December 2013 and 2012, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements In accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of the consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement to the consolidated financial statements, whether due to fraud or error.In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order todesign audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant estimates made by management, as well as evaluating the overall presentation of the consolidated financial statement. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our opinion. © 2(Registration No. T08LL1267L), an accounting limited liability partnership registered in Singapore under the Limited Liability Partnership Act (Chapter 163A) and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. 1 Samco Shipholding Pte Ltd and its subsidiaries Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Samco Shipholding Pte Ltd and its subsidiaries as of 31 December2013 and 2012, and 1 January 2012, and the results of their operations and their cash flows for the years ended 31 December2013 and 2012 in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board. Emphasis of Matter As further described in Note 22 to the consolidated financial statements, on 28 May2014, the shareholders of the Company entered into an agreement summarized in a term sheet for the entire issued and alloted share capital of the Company to be acquired by DHT Holdings, Inc. (“DHT”), a company incorporated in the Marshall Islands (the “Business Combination”). Consummation of the Business Combination is subject to certain conditions, including fund raising by DHT, regulatory approvals and third party consents.The accompanying consolidated financial statements of the Company do not include any adjustments that might result from consummation of the Business Combination. Our opinion is not modified with respect to this matter. /s/ KPMG LLP KPMG LLP Singapore 9 September 2014 2 Samco Shipholding Pte Ltd and its subsidiaries Consolidated statements of financial position As at 31 December 2013 and 2012, and 1 Janaury 2012 (In thousands of US$) Note 31 December 31 December 1 January ASSETS Non-current assets: Property, plant and equipment 5 Investment in Associate 6 Investment in Joint venture 7 45 Total non-current assets Current assets: Asset held for sale 5 – – Inventories Trade and other receivables 8 Cash and cash equivalents 9 Total current assets Total assets EQUITY Share capital 10 Retained earnings Reserves and other capital 11 ) ) ) Total equity LIABILITIES Non-current liabilities: Loans and borrowings 12 Derivative financial liabilities Total non-current liabilities Current liabilities: Trade and other payables 13 Loans and borrowings 12 Derivative financial liabilities Total current liabilities Total liabilities Total equity and liabilities The accompanying notes form an integral part of these consolidated financial statements. FS1 Samco Shipholding Pte Ltd and its subsidiaries Consolidated statements of profit or loss and other comprehensive income/(loss) Years ended 31 December 2013 and 2012 (In thousands of US$) Note Revenue 14 Insurance claim income 15 – Vessel operating expenses ) ) Staff costs ) ) Depreciation 5 ) ) Impairment losses 5 – ) Reversal of impairment losses 5 – Gain/(Loss) on disposal of property, plant andequipment 74 ) Other operating expenses ) ) Operating profit (loss) ) Finance income 90 Finance costs ) ) Net finance costs 16 ) ) Profit / (Loss) before tax, share of associate and joint venture ) Share of profit of associate, net of tax Share of loss of joint venture, net of tax (1 ) ) Profit/(Loss) before tax ) Income tax expense 17 ) (6 ) Profit/(Loss) for the year ) Items that are or may be reclassified subsequently to profit or loss Effective portion of changes in fair value of cash flow hedges ) Exchange (loss)/gain on translation of foreign currency denominated associate ) 10 Other comprehensive income / (loss) for the year, net of tax ) Total comprehensive income / (loss) for the year ) The accompanying notes form an integral part of these consolidated financial statements. FS2 Samco Shipholding Pte Ltd and its subsidiaries Consolidated statement of changes in equity Years ended 31 December 2013 and 2012 (In thousands of US$) Share capital Other capital Hedging reserve Foreign currency translation reserve Retained earnings Total equity At 1 January 2012 31,100 1,608 ) (3 ) 242,805 254,267 Total comprehensive income/ (loss) Loss for the year – ) ) Other comprehensive income / (loss) – – ) 10 – ) Total comprehensive income / (loss) for the year – – ) 10 ) ) Transactions with owners, recognised directly in equity Contributions by and distributions to owners Issuance of shares 20,000 – 20,000 Total transactions with owners 20,000 – 20,000 At 31 December 2012 51,100 1,608 ) 7 214,702 244,373 The accompanying notes form an integral part of these consolidated financial statements. FS3 Samco Shipholding Pte Ltd and its subsidiaries Consolidated statement of changes in equity (cont’d) Years ended 31 December 2013 and 2012 (In thousands of US$) Share capital Other capital Hedging reserve Foreign currency translation reserve Retained earnings Total equity At 31 December 2012 51,100 1,608 ) 7 214,702 244,373 Total comprehensive income Profit for the year – 2,221 2,221 Other comprehensive income / (loss) – – 10,526 ) – 10,493 Total comprehensive income / (loss) for the year – – 10,526 ) 2,221 12,714 Transactions with owners, recognised directly in equity Contributions by and distributions to owners Issuance of shares 526 – 526 Total transactions with owners 526 – 526 At 31 December 2013 51,626 1,608 ) ) 216,923 257,613 The accompanying notes form an integral part of these consolidated financial statements. FS4 Samco Shipholding Pte Ltd and its subsidiaries Consolidated statement of cash flows Years ended 31 December 2013 and 2012 (In thousands of US$) Note Cash flows from operating activities Profit/(Loss) for the year 2,221 ) Adjustments for: Depreciation of property, plant and equipment 5 24,781 29,809 (Gain)/Loss on disposal of property, plant and equipment ) 188 Impairment loss 5 – 35,461 Reversal of impairment loss 5 – ) Share of profit of associate ) ) Share of loss of joint venture 1 761 Net finance expenses 16 20,430 19,478 Tax expense 17 15 6 47,071 48,249 Changes in working capital: Inventories 1,138 3,343 Trade and other receivables 12,411 ) Trade and other payables ) ) Cash generated from operations 59,953 34,654 Tax paid (5
